 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ROBIN L. HARRIS (CABN 123364)
   LLOYD FARNHAM (CABN 202231)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7016
             FAX: (415) 436-7234
 8           Robin.Harris2@usdoj.gov

 9 Attorneys for United States of America
10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,                        ) CASE NO. CR 18-0310 EMC
14                                                    )
             Plaintiff,                               ) STIPULATION RE: FOREIGN DEPOSITIONS
15                                                    ) AND ORDER [PROPOSED]
        v.                                            )
16                                                    )
     LAWRENCE GERRANS,                                )
17                                                    )
             Defendant.                               )
18                                                    )

19

20           Plaintiff, the United States of America, and defendant, Lawrence Gerrans, respectfully advise the
21 Court that the Rule 15 deposition of witness Ehran Gunday, which had been scheduled to take place at

22 the American Consulate in Istanbul, Turkey, will now take place at the American Embassy in Athens,

23 Greece. The parties hereby stipulate that Embassy or Consular personnel at the American Embassy in

24 Athens, Greece or a Special Agent with the Federal Bureau of Investigations will be permitted to

25 videotape and audio record the questioning of the witness, with the videotape camera focused on the

26 witness. The party taking the deposition will arrange to have a backup digital tape recorder available,

27 which will also audio record the entire deposition. The parties further stipulate that the video and audio

28
     STIP AND ORDER
     CR 18-0310 EMC
 1 recordings will be sent to a professional transcribing service in the United States that will prepare a

 2 transcript of the recorded testimony. The parties further stipulate that the videotape and transcript will

 3 be admissible at trial, save and except that both parties reserve their right to have the Court rule on any

 4 objections as to form raised during the deposition and any objections as to substance made under the

 5 Federal Rules of Evidence (and raised with the Court prior to the pre-trial conference in this case) before

 6 offering the objected to testimony into evidence.

 7

 8 DATED: October 31, 2019                                        Respectfully submitted,

 9                                                                DAVID L. ANDERSON
                                                                  United States Attorney
10
                                                                                 /s/
11                                                                ROBIN L. HARRIS
                                                                  Assistant United States Attorney
12
                                                                                /s/
13                                                                BRIAN GETZ
                                                                  Attorney for Defendant
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIP AND ORDER
     CR 18-0310 EMC
 1

 2                                                   ORDER

 3          The parties having so stipulated and GOOD CAUSE APPEARING, IT IS HEREBY ORDERED,

 4 that, for the Rule 15 deposition of witness Ehran Gunday, Embassy or Consular personnel or a Special

 5 Agent with the Federal Bureau of Investigations will videotape and audio record the questioning of the

 6 witness, with the videotape camera focused on the witness. The party taking the deposition will arrange

 7 to have a backup digital tape recorder available, which will also audio record the entire deposition. The

 8 video and audio recordings will be sent to a professional transcribing service in the United States that

 9 will prepare a transcript of the recorded testimony. The videotape and transcript of the foreign
10 depositions authorized by this Court under Rule 15 will be admissible at trial, save and except that both

11 parties have preserved their right to have the Court rule on any objections as to form raised during the

12 deposition and any objections as to substance made under the Federal Rules of Evidence (and raised

13 with the Court prior to the pre-trial conference in this case) before offering the objected to testimony

14 into evidence. This order supersedes and augments the Court’s September 23, 2019 order at Dkt 72.

15

16 IT IS SO ORDERED.

17                                                ________________________________
     Dated: October 31, 2019                      EDWARD M. CHEN
18                                                United States District Court Judge

19

20

21

22

23

24

25

26

27

28
     STIP AND ORDER
     CR 18-0310 EMC
